El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La denuncia en este caso reza como sigue:
“Yo, Jesús Porras, P. I., vecino de Bayamón, P. R., calle de Be-tances, de 28 años, formulo denuncia contra Pedro Vergne de la Concha por delito de infracción a la Ley de Automóviles, Art. 10, párrafo No. 13 cometido de la manera siguiente: Que en septiembre *44223, 1917, hora 2 y 45 A. M. y en la calle Comercio d'e Bayamón, P. R., del Distrito Judicial de San Juan, P. R., el acusado Pedro Vergne de la Concha ilegal, maliciosa y voluntariamente siendo dueño del carro marca Ford, No. 39, de servicio municipal en San Juan, P. R., permitió que éste pasara al municipio de Bayamón,' P. R., condu-ciendo tres pasajeros y guiado por el chauffeur Tomás E. Rodríguez No. 435, violando así lo dispuesto en la Ley de Automóviles de P. R.”
El apelante sostiene que la denuncia no expone hechos constitutivos de delito. La sección 10, el párrafo 13 inclusive de la ley No. 75 de 1916, “Para regular el uso de vehí-culos de motor en Puerto Rico, y para otros fines,” sola-mente prescribe los distintos derechos que han de pagarse por varias clases de licencias y no califica de delito el ir una persona dentro del servicio municipal de una ciudad a otro pueblo, que es la exposición esencial de hecho que se contiene en la denuncia. Si la idea era la de imputar el uso de una máquina de una manera especial sin licencia para ello, en-tonces la denuncia es desastrosamente deficiente al no ex-presar que el apelante hizo el viaje sin la licencia correspon-diente. Si bien es verdad que al interpretarse las alegacio-nes que se presenten ante una corte municipal debe hacerse con liberalidad, sin embargo nada hay en esta denuncia que exponga el delito de hacer uso de una máquina sin la corres-pondiente licencia, a menos que divaguemos por el campo de las conjeturas. Pudiéramos quizás descartar la referen-cia que se ha hecho al párrafo 13 de la sección 10 de la Ley de Automóviles si esa sección aún siquiera prescribiese el delito de hacer uso de una máquina sin licencia, pero no hay nada de eso en dicho apartado de la ley. Sin embargo, en una denuncia se debe imputar un delito y no por vía de re-ferencia a una ley penal.
Es de revocarse la sentencia recurrida y absolverse al acusado.

Revocada la sentencia recurrida y absuelto el acusado.

*443Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y -Hutchison.